Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 16, 2016

                                            No. 04-16-00528-CV

    IN RE VALERO ENERGY CORPORATION; Valero Refining-New Orleans, LLC; Valero
      Refining-Texas, L.P.; Valero Services, Inc.; Valero Unit Investments, LLC; Valero Retail
     Holdings, Inc.; Valero International Holdings, Inc.; and Valero Refining and Marketing Co.


                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On September 13, 2016 real party in interest Gilberto Montoya filed a motion for
extension of time to file a response to the petition for writ of mandamus. The motion is
GRANTED. A response on behalf of the real party in interest is due September 23, 2016.



           It is so ORDERED on September 16, 2016.



                                                        PER CURIAM


           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2011-CI-04253, styled Judith Albarran et al v. Koch Specialty Plant
Services, et al, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Michael E. Mery
presiding.